                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                        1:20-mc-00032-MR-WCM


In re Application of                          )
                                              )
P.T.C. PRODUCTION & TRADING                   )                  ORDER
COMPANY, AG,                                  )
                                              )
                    Applicant.                )
                                              )

        This matter is before the Court on a Motion to Seal (Doc. 2) filed by P.T.C.

Production & Trading Company, AG (“PTC”).

   I.      Background

        On November 19, 2020, PTC filed an Ex Parte Application for Order

Authorizing Discovery for Use in Foreign Proceedings Under 28 U.S.C. § 1782

(the “Application”) requesting an order allowing it to issue subpoenas to Aegis

Power Systems, Inc. (“Aegis”) and its personnel for discovery to be used in an

arbitration pending before the International Chamber of Commerce (the “ICC

Arbitration”).

        That same day, PTC also filed the instant Motion to Seal, seeking to file

certain exhibits supporting PTC’s Application under seal. Specifically, PTC

seeks to seal various exhibits attached to the Declaration of Dr. Michael Feit

and the Declaration of Adam B. Abelson. PTC also seeks leave to submit public

versions of the Application and Dr. Feit’s Declaration which redact “quotations



        Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 1 of 7
and summaries” of the documents to be sealed. Doc. 2, p. 3.

   II.      Applicable Standards

         In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

         Additionally, Local Civil Rule 6.1 states that “there is a presumption

under applicable common law and the First Amendment that materials filed

in this Court will be filed unsealed.” LCvR 6.1(a). To support sealing, a party

must set forth, inter alia, : (1) a non-confidential description of the material

sought to be sealed; (2) a statement indicating why sealing is necessary and

why there are no alternatives to filing under seal; and (3) supporting statutes,

case law, or other authority. LCvR6.1(c).

   III.     Analysis

         Having reviewed that Motion to Seal and after consideration of the

requirements of LCvR 6.1, the undersigned will grant the Motion to Seal in

part.




                                         2

        Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 2 of 7
      As to the Motion to Seal generally, the undersigned notes that the Motion

has been pending since November 19, 2020, and therefore the public has had

an opportunity to object to the requested sealing.

         A. Exhibits 1 and 3 through 13 to the Feit Declaration.

      These exhibits are documents created in or for the ICC Arbitration. PTC

asserts that they “were prepared specifically for the purpose of the Arbitration”

and that sealing is appropriate because the ICC Arbitration itself is a

confidential proceeding. See Doc. 2, pp. 1-2 (“Swiss arbitral proceedings are

traditionally regarded as a private matter between the parties to the

arbitration and, as a result, third parties and the public have no right of access

to information from the proceedings.”). PTC does not provide any specific case

law supporting this assertion of confidentiality. However, information

provided regarding the terms of this particular ICC Arbitration does indicate

that the parties and the arbitrator are to keep the proceedings confidential.

Additionally, the undersigned notes that in an apparently related proceeding,

In re Application of PTC Production & Trading Company AG, Case No. 4:20-

mc-80201, United States District Court, Northern District of California, San

Francisco/Oakland Division, the court allowed these documents to be sealed.

No. 4:20-mc-80201, Doc. 9.       Finally, the undersigned’s review of these

documents indicates that they include discussion of PTC’s products and

financial information.

                                        3

     Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 3 of 7
      Under these circumstances, the Motion to Seal will be granted with

respect to these exhibits.

         B. Exhibit 2 to the Feit Declaration.

      This exhibit is the contract at issue in the ICC Arbitration. PTC avers

that sealing is necessary “because the Agreement contains confidential and

proprietary commercial information related to PTC’s services and products…,”

and because the contract includes a confidentiality provision. Doc. 2, pp. 2-3.

Confidential financial and business information may be appropriately sealed.

See Jones v. Lowe’s Companies, Inc., 402 F.Supp.3d 266, 291-292 (W.D.N.C.

2019) (keeping portions of deposition testimony under seal which discussed

corporate business strategies and financial data) (citing Guessford v.

Pennsylvania Nat’l Mut. Cas. Ins. Co., No. 1:12CV260, 2014 WL 12594127, at

*6 (M.D.N.C. Sept. 30, 2014) (sealing performance evaluations of non-party

employees of defendant); SMD Software, Inc. v. EMove, Inc., No. 5:08-CV-403-

FL, 2013 WL 1091054, at *2 (E.D.N.C. Mar. 15, 2013) (maintaining seal on

“confidential financial and business information which, if made public, could

harm the parties’ business interests”); see also Silicon Knights, Inc. v. Epic

Games, Inc., No. 5:07-cv-275, 2008 WL 4933967, at *2 (E.D.N.C. Nov. 14, 2008)

(granting motions to seal where parties demonstrated “that the documents and

the transcript in question contain confidential and proprietary commercial

information, including trade secrets and other information relating to the

                                       4

     Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 4 of 7
parties’ networks and software, information which is of utmost importance to

the parties but not generally available to the public.”).

      Considering the nature of this document, the undersigned agrees that

the public’s right of access to such information is substantially outweighed by

PTC’s interest in protecting the information, and that sealing is necessary.

         C. Exhibits 17 through 27 to the Feit Declaration.

      PTC describes these documents as being “correspondence that third

parties may view as confidential.” Doc. 2, p. 3. PTC requests that they be

sealed “out of an abundance of caution.” Id.

      A review of this information indicates that these documents do contain

correspondence. See e.g., Exhibit 18 (email traffic). However, other types of

documents also appear in this group. For example, Exhibit 19 appears to be a

document filed with the California Secretary of State’s office, while Exhibits

20, 21, and 22 appear to be marketing presentations.

      PTC’s conclusory statement that these documents “may” be considered

confidential by “third parties” does not establish the need for sealing as

required by LCvR 6.1.

      However, because there is some indication that certain of these

documents could contain confidential information, the undersigned will deny

PTC’s request to seal these documents without prejudice and will allow these

documents to remain under seal on the Court’s docket for an additional period

                                        5

     Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 5 of 7
of time. If PTC has not filed a renewed motion to seal these documents by the

end of this period, these documents will be unsealed.

         D. Exhibit B to the Declaration of Adam B. Abelson.

      This Exhibit is the subpoena for documents that PTC seeks to serve on

Aegis. PTC asserts that Schedule A of the subpoena, which lists requested

documents, “extensively refers to information that is confidential for one or

more of the reasons stated above.” Doc. 2, p. 3.

      Having reviewed the Exhibit and without additional information, the

undersigned is not persuaded that sealing is necessary. However, the

undersigned will likewise allow this document to remain under seal on the

Court’s docket for an additional period.

      IT IS THEREFORE ORDERED that the Motion to Seal (Doc. 2) is

GRANTED IN PART as follows:

      1. The Motion to Seal is GRANTED with respect to the following items

         which shall be placed under seal until further Order of the Court:

            a. Exhibits 1 and 3 through 13 of the Feit Declaration (Docs. 3-3

               and 3-5 through 3-15); and

            b. Exhibit 2 of the Feit Declaration (Doc. 3-4).




                                       6

     Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 6 of 7
2. The Motion to Seal is DENIED WITHOUT PREJUDICE with respect

   to the following items:

      a. Exhibits 17 through 27 of the Feit Declaration (Docs. 3-16

         through 3-26); and

      b. Exhibit B of the Declaration of Adam B. Abelson (Doc. 3-1).

      c. These documents will remain under seal on the Court’s docket

         until December 21, 2020. If PTC has not filed a renewed motion

         to seal these documents by the end of this period, the documents

         will be unsealed.

3. To the extent PTC’s redactions of its public filings are consistent with

   this Order, such redactions are ALLOWED.


                              Signed: December 10, 2020




                                   7

Case 1:20-mc-00032-MR-WCM Document 12 Filed 12/11/20 Page 7 of 7
